IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                    No. 81402-8-I
                       Respondent,
                                                    DIVISION ONE
                v.
                                                    OPINION PUBLISHED IN PART
 DELANE MICHAEL DUFLOTH,

                       Appellant.


       COBURN, J. — Dufloth appeals his conviction for burglary in the second

degree. He argues that the trial court erred by not ordering a competency

evaluation when the court was aware that another court found him not competent

and ordered restoration that had not taken place. Dufloth also contends that the

prosecutor committed misconduct during closing argument. We agree and

reverse and remand.

                                        FACTS

       On the evening of July 4, 2019, resident manager Jonathan Williams was

notified that a security alarm was triggered at the Seattle Salvation Army

warehouse. At the time of the alarm, the warehouse was closed. Williams and

others entered the building to look for the intruder. Williams testified that the

warehouse had been disturbed with boxes overturned and inventory, including

purses, thrown on the floor. Williams heard Dufloth locked inside an emergency


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81402-8-I/2


stairwell.

       Dufloth claimed, through the locked door, to be a Salvation Army

employee who had fallen asleep in the warehouse. Williams told Dufloth he was

calling police. Williams then heard a crash and opened the stairwell door to find

that Dufloth had forcefully escaped through another door leading to an

administrative office. Dufloth locked himself inside the office until after police

arrived. When searching the stairwell, police recovered a bicycle, a jacket, and a

purse, the only item with a Salvation Army price tag. A police dog, after obtaining

Dufloth’s scent, alerted to the jacket. Nearby, police also discovered a black

eyeglass case containing cash and glass “drug pipes.” Dufloth admitted the case

belonged to him. 1 Police arrested Dufloth. He was later charged with burglary in

the second degree.

       Though he was represented by counsel, Dufloth sent multiple letters to the

court before his trial, including a pro se motion to dismiss. 2 In a handwritten

letter filed a week before trial, Dufloth wrote,

       The Kitsap County Superior Court found me incompetent to
       proceed with Trial. I was given an evaluation by the Western State
       Hospital. [T]he Court accepted the opinion and ordered me to a
       restoration period to restore my competency. I believe that my
       constitutional right to a fair trial has been violated. Due to my
       current, worsening, mental health conditions . . . where I become
       delusional, having hallucinations. These hallucinations effect me to
       the point that I believe the voices in my head. These voices, Carol.


       1  Dufloth initially denied the case belonged to him but claimed ownership
once the officer indicated that it also contained $40 in cash.
        2 In these pro se communications with the trial court, Dufloth objected to

trial continuances, discussed the availability of his witnesses, and motioned to
have his case dismissed on grounds that the State’s charging documents were
insufficient. When asked about the motion to dismiss, Dufloth’s defense counsel
told the court that he, as counsel, did not wish to proceed with the motion.


                                           2
No. 81402-8-I/3


       Tells me things to confuse me to where I don’t understand or
       comprehend what[‘]s going on, and why all these rights of mine are
       violated.

       I am currently experiencing a major manic episode and am in need
       of medication and help from Western State doctors and medication
       to bring me back to competency – normal.

       Additionally, Dufloth wrote in the letter that he had “not been sent to WSH

because of this burglary charge” and that his attorney was “not addressing the

court with this issue.”

       During pretrial motions, the court asked defense counsel about Dufloth’s

claim of incompetency:

       THE COURT: In this letter, Mr. Dufloth is stating that he believes he is
       incompetent. . . . I take that to be basically a request for an evaluation
       pursuant to RCW 10.77.060 . . . I’ll ask counsel, both counsel, have you
       seen this, and is anybody going to pursue this?

       [DEFENSE COUNSEL]: [T]his issue has been a common theme during
       the course of my representation with Mr. Dufloth. I will tell the Court he
       was, I believe, ruled to be incompetent in Kitsap or Kittitas County.

       THE COURT: Kitsap. Yeah, there’s a reference to his having been found–

       [DEFENSE COUNSEL] Right. . . . I will tell the Court, I am not raising
       competency at this point. I have informed [the prosecutor] of that.

       THE COURT: What was your understanding of what the Kitsap County
       Court did?

       [DEFENSE COUNSEL]: They ordered him to Western State Hospital. I
       believe he was out of custody at that point. He was ordered to Western
       State Hospital for restoration.

       THE COURT: And did it happen?

       [DEFENSE COUNSEL]: And it did not happen. These charges came
       about and Mr. Dufloth found himself back in custody, and so here we are.
       I do not have competency concerns. I’m not raising those at this point.

       THE COURT: Okay.



                                         3
No. 81402-8-I/4



        [DEFENSE COUNSEL]: I’ve spoken to [Dufloth] multiple times, even as
        recently as well, and so I’m not raising competency. Of course,
        competency is a fluid statement, so if it changes, as an officer of the
        Court, I’ll bring that to the Court’s attention to address that. But at this
        point, I’m not raising – I’m not asking for a competency evaluation.

        THE COURT: Okay. Well, in that case, since neither party has briefed
        these issues, and I have nothing in front of me that I can – I, frankly, have
        not seen an issue where a party has raised a motion, but his own lawyer
        declines to pursue it. And then, I guess, you’re saying that absolves the
        Court of having to rule on it, because the lawyers are not engaged on that
        issue.

The prosecutor then commented that if Dufloth wanted to proceed with a pro se

motion he could request to represent himself, because “if he wants [defense

counsel] to represent him, he has to kind of live with that representation, his

choices”. The court then replied, “Well, there’s no motion before the Court right

now to discharge counsel and proceed without counsel on a pro se basis. So,

let’s go to the next issue then.” Dufloth’s competency was not addressed again

at trial.

            A jury convicted Dufloth of burglary in the second degree. Dufloth

appeals.

                                      DISCUSSION

                                  Competency for Trial

        We review a trial court’s decision on whether to order a competency

examination for an abuse of discretion. State v. McCarthy, 193 Wn.2d 792, 803,

446 P.3d 167 (2019). A trial court abuses its discretion when it reaches a

conclusion on untenable or unreasonable grounds. State v. Heddrick, 166

Wn.2d 898, 908, 215 P.3d 201 (2009).




                                            4
No. 81402-8-I/5


       Dufloth argues that the trial court erred by not ordering a competency

hearing pursuant to RCW 10.77.060. We agree.

       An accused person must be legally competent to stand trial. State v.

Coley, 180 Wn.2d 543, 551, 326 P.3d 702 (2014); RCW 10.77.050. The

fundamental right not to stand trial unless competent is guaranteed by the due

process clause of the Fourteenth Amendment. See U.S. CONST. amend. XIV;

State v. Ortiz-Abrego, 187 Wn.2d 394, 402-03, 387 P.3d 638 (2017). “Failure to

observe procedures adequate to protect an accused's right not to be tried while

incompetent to stand trial is a denial of due process.” In re Fleming, 142 Wn.2d

853, 863, 16 P.3d 610 (2001). Defendants are incompetent if they lack “the

capacity to understand the nature of the proceedings against [them] or to assist

in [their] own defense as a result of mental disease or defect.” RCW

10.77.010(16). Washington law requires that a “court on its own motion or on the

motion of any party” must order a mental health evaluation whenever there is

“reason to doubt” a defendant’s competency. RCW 10.77.060(1)(a).

       As an initial matter, the State maintains that there is “nothing in the record

to support Dufloth’s statement that he had previously been found incompetent in

Kitsap County.” The State argues that because the record lacks facts supporting

Dufloth’s claim that he was incompetent, which the State characterizes as

nothing more than a “self-serving letter,” Dufloth may only raise this issue

through a personal restraint petition because we cannot consider facts outside

the record.

       The State misunderstands the basis in which a competency evaluation




                                          5
No. 81402-8-I/6


should be ordered. While the court could have ordered Dufloth’s counsel to

obtain a copy of the Kitsap County order finding Dufloth not competent, the

record is sufficiently complete to allow review.

           Dufloth’s counsel is an officer of the court. See State v. White, 94 Wn.2d

498, 502, 617 P.2d 998 (1980) (“An attorney is an officer of the court. As such,

he owes it a duty of frankness and honesty.”). He confirmed to the court that

another court had found his client not competent and ordered restoration, which

was interrupted by this burglary charge. 3 Defense counsel’s representation also

confirmed that Dufloth has repeatedly raised this issue and that counsel was not

inclined to pursue it based on counsel’s own opinion that competency was not at

issue. Neither the court nor the prosecutor ever questioned the existence of the

incompetency finding. Based on this record, we are left to determine whether

there was a reason to doubt Dufloth’s competency. We proceed with our

analysis based on the record before us.

       Dufloth contends that the trial court erred when it failed to order a

competency hearing on the basis that defense counsel declined to make such a

motion. We agree.

       RCW 10.77.060(1)(a) permits “any party” to motion the court for a

competency evaluation. A defendant is a party. It is undisputed that the court

understood Dufloth’s letter stating, “I take that to be basically a request for an

evaluation pursuant to RCW 10.77.060.” Despite Dufloth’s request and defense




       3 It is unclear from the record exactly how close in time the incompetency
finding was to Dufloth’s July 2019 arrest and February 2020 trial.


                                           6
No. 81402-8-I/7


counsel’s confirmation that Dufloth had been found not competent, the court

gave great deference to counsel’s representation that counsel did not have

competency concerns.

       While the defense bears the “threshold burden” of establishing that there

is a reason to doubt the defendant’s competency, and “although ‘considerable

weight’ should be given to the attorney’s opinion regarding the client’s

competency, that opinion is not necessarily dispositive. Instead, the ultimate

question for the trial court is whether there is a ‘factual basis’ to doubt the

defendant’s competence.” State v. Woods, 143 Wn.2d 561, 604-05, 23 P.3d

1046 (2001) (quoting State v. Lord, 117 Wn.2d 829, 903, 822 P.2d 177 (1991)).

Defense counsel may not waive a defendant’s right not to stand trial while

incompetent. Fleming, 142 Wn.2d at 866.

       The court misapplied the law when it determined that it was absolved of

having to make a ruling “because the lawyers are not engaged on that issue.”

Even where no party moves for a competency hearing, the court “shall,” on its

own motion, order a formal evaluation whenever there is reason to doubt a

defendant’s competency. RCW 10.77.060(1)(a). The procedures of the

competency statute are mandatory. Fleming, 142 Wn.2d at 863.

       The question before us, then, is whether the record reflects that there was

a “factual basis” for the trial court to doubt the competency of Dufloth.

       A “reason to doubt” is “not definitive, but vests a large measure of

discretion” to the trial court. McCarthy, 193 Wn.2d at 804 (quoting City of Seattle

v. Gordon, 39 Wn. App. 437, 441, 693 P.2d 741 (1985)). Though there are no




                                           7
No. 81402-8-I/8


“fixed signs” that trigger a competency hearing, a trial court might consider a

defendant’s demeanor, conduct, and medical and psychiatric reports. State v.

Fedoruk, 5 Wn. App. 2d 317, 336, 426 P.3d 757 (2018).

       The State argues that the trial court properly exercised its discretion not to

order a competency evaluation because Dufloth appeared competent, exhibiting

“no outbursts, unusual behavior,” and his pro se communications “displayed a

sophisticated understanding of the trial process.” However, this argument fails to

recognize the difference between “a reason to doubt” a defendant’s competency

and “an actual determination of competency.” Fedoruk, 5 Wn. App. 2d at 335.

       The question before the trial court and before us on appeal is not whether

Dufloth was actually competent at the time of his trial. The only relevant question

is whether there was a reason to doubt his competency.

       This was not a case where the defendant claimed to have a competency

issue without any support in the record. The court had undisputed confirmation

from defense counsel, an officer of the court, that another superior court had

found Dufloth not competent and ordered restoration at Western State Hospital.

This strongly suggested the existence of medical and psychiatric reports

supporting that finding. That is because when a competency evaluation is

ordered, the court “shall either appoint or request the secretary to designate a

qualified expert or professional person, who shall be approved by the prosecuting

attorney, to evaluate and report upon the mental condition of the defendant.”

RCW 10.77.060(1)(a) (emphasis added). Counsel further disclosed that

restoration had not taken place because “[t]hese charges came about and Mr.




                                          8
No. 81402-8-I/9


Dufloth found himself back in custody, and so here we are.”

       The trial court abused its discretion by failing to order a competency

evaluation because the record supports a reason to doubt whether Dufloth was

competent to stand trial. We reverse and remand for further proceedings.

Although we remand to the trial court, we address the following issue because it

may repeat upon further proceedings on remand.

       The remainder of this opinion has no precedential value. Therefore, it will

be filed for public record in accordance with the rules governing unpublished

opinions. See RCW 2.06.040.

                              Prosecutorial Misconduct

       To prevail on a prosecutorial misconduct claim, a defendant must

demonstrate that a prosecutor’s conduct was both improper and prejudicial.

State v. Emery, 174 Wn.2d 741, 756, 278 P.3d 653 (2012). To show prejudice, a

defendant must show there is a “substantial likelihood” the prosecutor’s

misconduct affected the jury’s verdict. State v. Thorgerson, 172 Wn.2d 438, 442-

443, 258 P.3d 43 (2011). Where a defendant fails to object to a prosecutor’s

improper statement, the defendant waives the error unless the statement is so

“flagrant and ill intentioned” that the prejudice could not have been remedied by

an instruction to the jury. Id. at 443.

       A prosecutor has wide discretion to make reasonable inferences from the

evidence. In re Glasmann, 175 Wn.2d 696, 704, 286 P.3d 673 (2012). However,

a prosecutor acts improperly where they seek a conviction based upon emotion

rather than reason. State v. Craven, 15 Wn. App. 2d 380, 385, 475 P.3d 1038




                                          9
No. 81402-8-I/10


(2020).

       The prosecutor first introduced Williams to the jury by having him explain

his success story thanks to the Salvation Army. During trial, the prosecutor twice

asked resident manager Williams how the burglary made him “feel.” Both times

the trial court sustained defense counsel’s objections. 4 At a sidebar

conversation, the prosecutor explained to the trial court why he wished to ask

Williams how he felt about the burglary:

       The Salvation Army is an organization and obviously is not a human
       being. Defense made a point that the building doesn’t exist anymore, that
       everything was cleaned up the next day, that nothing was really damaged
       or broken. And so, essentially, it’s a victimless crime, and so I think the
       way that this man felt about Mr. Dufloth breaking into the building and
       stealing stuff is relevant to this case, so that’s why I wanted to ask the
       question.

       The prosecutor again emphasized how Williams turned his life around

both at the beginning of closing and at the end of rebuttal argument. The

prosecutor opened closing argument by stating,

       Jonathan Williams was in the Snohomish County Jail and he decided to
       turn his life around. After he was released, he immediately went to the
       Salvation Army and checked himself into a six-month rehab program. He
       completed that program and then became a resident manager,
       responsible for ninety guys like him who were fighting for their sobriety. He
       worked in that position for eighteen months before moving to Everett,
       enrolling in school to become a commercial truck driver and celebrating
       two years of sobriety. Jonathan Williams is a success story, and his
       success is due in large part to the Salvation Army. The very place that
       helped him turn his life around, this man, Mr. Delane Dufloth, chose to
       burglarize.

The prosecutor then in rebuttal argument stated,

       The last thing I want to talk about is something that you might have
       thought yourself or you might have thought about subconsciously. When


       4   The State did not cross appeal the court’s ruling.


                                           10
No. 81402-8-I/11


       Mr. Poisel was cross-examining Mr. Williams, he asked him some
       questions. He said, “Was the purse seized [by] the police?” “Was the
       bike seized by the police?” “Was the jacket seized by the police?” No.
       Salvation Army had gotten all those items back. He asked him, “Did the
       sorting area get picked up the next day? Everything put back in its proper
       place?” Mr. Williams said, “Yes.” He asked him about the door. Mr.
       Williams said that it got fixed. And he asked him about the building, and
       Mr. Williams said that that building no longer exists. So, you might be
       thinking, who cares, why does this matter? But Mr. Williams testified this
       is how the Salvation Army survives, how it operates. They accept
       donations from the public, they sort them, they price them, and then they
       sell them second-hand. That’s how they generate revenue and that’s how
       they operate. That’s how they support programs like the one that turns Mr.
       Williams’s life around.

Defense did not object to the prosecutor’s closing statements.

       The State contends that the prosecutor’s comments were appropriate

because they followed up testimony that defense elicited regarding the apparent

de minimus effect of the crime. The State contends that “defense counsel

brought to the jury’s attention during the trial the fact that the warehouse was

cleaned up following the burglary, no property was damaged or broken, and the

Salvation Army facility no longer exists. The prosecutor’s reference to the

Salvation Army in closing argument merely provided context to Dufloth’s actions

and was intended to discourage the jury from discounting the seriousness of the

crime because it might be considered “victimless.”

       First of all, the prosecutor misheard the testimony. When defense asked

Williams about repairing the broken door, he said, “the frame was never repaired,

but that’s to my knowledge. I know for quite some time after that, it was not

repaired. The building was being sold.” Regardless, though the prosecutor may

have feared that the jury would perceive the crime as victimless, that is not what

defense argued. The record suggests defense introduced the fact that the area



                                         11
No. 81402-8-I/12


was cleaned up and items put away to argue that the police failed to thoroughly

investigate. In closing, defense argued,

             Within, the days that window was closed. That evidence that
      was on that window of potential fingerprints or potential DNA is
      gone. The property that was in the stairwell was redistributed
      somewhere else within the warehouse. The value of that, any sort
      of forensic tests that they could have done to corroborate anything
      or prove that Mr. Dufloth took it is gone.

A fear that the jury may view the case as a victimless crime, is no excuse to

solicit a conviction based on emotion. The prosecutor’s argument asked the jury

to consider how Williams had turned his life around through the Salvation Army’s

rehabilitation program. Prosecutors must seek convictions based only on

probative evidence and sound reason, and not based on emotion. Craven, 15

Wn. App. 2d at 385.

      The prosecutor’s statements were improper. However, because we

reverse Dufloth’s conviction on other grounds, we need not reach whether the

prosecutor’s statements were so flagrant and ill-intentioned that the prejudice

could not have been remedied by an instruction to the jury.

                                 CONCLUSION

      When a court is aware that a defendant has been found not competent

and has not been restored, it raises a doubt whether the defendant is currently

competent, and a competency evaluation should be ordered. We reverse and




                                        12
No. 81402-8-I/13


remand to the trial court for further proceedings consistent with this opinion.




WE CONCUR:




                                         13